Case 2:20-cv-08689-ODW-AS Document 16 Filed 04/21/21 Page 1 of 6 Page ID #:127




 1                                                                                           O
 2
 3
 4
 5
 6
 7
 8
                          United States District Court
 9
                          Central District of California
10
11   DOUGLAS JAMES, BY AND                          Case No. 2:20-cv-08689-ODW (ASx)
12   THROUGH HIS GUARDIAN AD
     LITEM, JORGE REYES,1                           ORDER DENYING
13                                                  APPLICATION FOR APPROVAL OF
                         Plaintiff,                 COMPROMISE OF CLAIM OF
14
           v.                                       INCOMPETENT [13]; AND
15                                                  EX PARTE APPLICATION [15]
16   OFFICER VALENZUELA; and
     CALIFORNIA HIGHWAY PATROL,
17
                         Defendants.
18
19                                    I.   INTRODUCTION
20         Plaintiff Douglas James is a sixty-three year old man with dementia who was
21   lost for six weeks after Defendant California Highway Patrol (“CHP”) officers
22   allegedly left him on the side of the road. An agreement has been reached and
23   Plaintiff’s representatives now seek court approval to compromise Plaintiff’s claims.
24   (Appl. for Approval of Compromise of Claim of Incompetent (“Application” or
25   “Appl.”), ECF Nos. 13, 15.) For the reasons discussed below, the Court DENIES
26   Plaintiff’s Application without prejudice.
27
     1
28     As discussed below, Reyes has not sought from this Court, nor has this Court granted him,
     appointment as guardian ad litem for Plaintiff Douglas James.
Case 2:20-cv-08689-ODW-AS Document 16 Filed 04/21/21 Page 2 of 6 Page ID #:128




 1                                     II.   BACKGROUND
 2         Plaintiff suffers from dementia.     (See Notice of Removal (“NOR”) Ex. A
 3   (“Compl.”) ¶ 16, ECF No. 1-1; Decl. of Mark Ravis (“Ravis Decl.”) ¶ 2, ECF No. 13.)
 4   He lives with his twin brother, Donald James, who cares for him. (Appl. 2.) On
 5   November 5, 2019, Donald was driving with Plaintiff and the family dog, Teddy Bear,
 6   when two CHP officers, one of whom was Officer Valenzuela (#21756), pulled them
 7   over in Torrance, California. (Compl. ¶ 16.) Officer Valenzuela arrested Donald for
 8   driving while intoxicated and impounded the vehicle. (Id.) Donald explained to the
 9   officers that Plaintiff has dementia and that he and Teddy Bear would not be able to
10   find their way home. (Id.) The officers promised to drive Plaintiff and Teddy Bear
11   home but instead dropped them off a few blocks from the arrest. (Id.)
12         Teddy Bear was found in Wilmington about two weeks later; Plaintiff remained
13   lost for six weeks. (Compl. ¶ 17.) Plaintiff was found on December 21, 2019, when
14   he was arrested for vagrancy in Pasadena, California. (Appl. 2; Ravis Decl. ¶ 4.)
15   During the six weeks he was lost, he “wandered the streets, rode buses, slept wherever
16   he could, [and] scavenged for food.” (Compl. ¶ 17.) He alleges that he suffered
17   severe mental anguish from fear that he would never be found and fear about his
18   ability to survive. (Id. ¶ 18.)
19         In light of Plaintiff’s dementia, Plaintiff’s attorney, Mark Ravis, asked Jorge
20   Reyes Esq., to act as Plaintiff’s guardian ad litem (“GAL”) in this action. (Ravis
21   Decl. ¶ 3.) On August 6, 2020, Plaintiff, by and through Reyes, filed a civil action in
22   state court against Defendants CHP and Officer Valenzuela for gross negligence and
23   violation of Eighth Amendment (right to be free from harm in police custody) under
24   42 U.S.C. § 1983. (See Compl.) Reyes applied to the state court for appointment as
25   Plaintiff’s GAL, but the CHP removed the action to this Court on September 22, 2020,
26   before the state court acted on the application. (See NOR, Ex. B, ECF No. 1-2.)
27         On November 16, 2020, “[P]laintiff Douglas James by and through his [GAL]
28   Jorge Reyes agreed to compromise [P]laintiff’s claim[s]” in a settlement. (Appl. 1.)




                                                2
Case 2:20-cv-08689-ODW-AS Document 16 Filed 04/21/21 Page 3 of 6 Page ID #:129




 1   In exchange for Plaintiff’s release of all claims and dismissal of all Defendants with
 2   prejudice, the CHP will pay Plaintiff $14,000, inclusive of attorneys’ fees and costs;
 3   Officer Valenzuela, who has not been served, will settle for a waiver of costs.
 4   (Appl. 3.) Attorney Ravis seeks litigation expenses of $720 and fees of 25%, or
 5   $3320. (Ravis Decl. ¶ 9.) Under the settlement, the remaining $9,960 after fees and
 6   expenses would be deposited in a blocked account for Plaintiff, to be managed
 7   pursuant to Court order by Plaintiff’s older sister, Veneda James, who has managed
 8   Plaintiff’s finances for the past two years. (Appl. 4; Decl. of Veneda James ¶¶ 4–5,
 9   ECF No. 13.) Attorneys Ravis and Reyes both recommend approval of the settlement,
10   although Reyes concedes that he has never met Plaintiff. (Ravis Decl. ¶ 8; Decl. of
11   Jorge Reyes ¶ 2, ECF No. 13.)
12                             III.   LEGAL STANDARD
13         District courts have a special duty to protect the interests of incompetent or
14   minor plaintiffs. See Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011);
15   Smith v. City of Stockton, 185 F. Supp. 3d 1242, 1243–45 (E.D. Cal. 2016) (applying
16   Robidoux to the interests of a developmentally delayed adult); Banuelos v. City of San
17   Bernardino, EDCV 13-736-GW (DTBx), 2018 WL 6131190, at *2 n.2 (C.D. Cal.
18   Apr. 26, 2018) (applying Robidoux to the interests of an incompetent adult).
19   Accordingly, “[n]o claim in any action involving a minor or incompetent person shall
20   be settled, compromised, or dismissed without leave of the Court embodied in an
21   order, judgment, or decree.” C.D. Cal. L.R. 17-1.2; Banuelos, 2018 WL 6131190,
22   at *2. “[A] court must independently investigate and evaluate any compromise or
23   settlement of a[n incompetent person]’s claims to assure itself that the [incompetent
24   person]’s interests are protected, even if the settlement has been recommended or
25   negotiated by the . . . guardian ad litem.”    Banuelos, 2018 WL 6131190, at *2
26   (quoting Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir. 1983)); see also
27   Robidoux, 638 F.3d at 1181.
28




                                               3
Case 2:20-cv-08689-ODW-AS Document 16 Filed 04/21/21 Page 4 of 6 Page ID #:130




 1                                   IV.    DISCUSSION
 2         Plaintiff’s Application fails for at least three reasons.
 3         First, where an incompetent person lacks a duly appointed representative such
 4   as a conservator, the court “must appoint a [GAL]—or issue another appropriate
 5   order—to protect a minor or incompetent person[’s]” interests in prosecuting an
 6   action. Fed. R. Civ. P. 17(c)(2); Robidoux, 638 F.3d at 1181. “When the appointment
 7   of a [GAL] is required” by Federal Rule of Civil Procedure (“Rule”) 17(c)(2), a
 8   “suitable person must file a Petition for the Appointment of a [GAL] at the time of the
 9   minor’s or incompetent person’s first appearance.” C.D. Cal. L.R. 17-1.1. Here, no
10   Petition for the Appointment of a GAL has been filed with this Court, and the state
11   court did not act on Reyes’s application before the case was removed. Therefore,
12   Reyes has not been appointed GAL for Plaintiff and may not prosecute this action on
13   Plaintiff’s behalf without court-appointment.
14         Second, “[i]nsofar as practicable, hearings on petitions to settle, compromise, or
15   dismiss a claim in an action involving a minor or incompetent person shall conform to
16   Cal. Civ. Proc. Code § 372 and California Rule of Court 3.1384.”               C.D. Cal.
17   L.R. 17-1.3. Under California Rule of Court 3.1384, a petition to compromise an
18   incompetent person’s claim “must comply with [California Rules of Court] 7.950 or
19   7950.5, 7.951, and 7.952.” Cal. Rules of Court, Rule 3.1384. These rules in turn
20   require that the application be verified and include form MC-350 or MC-350EX,
21   id. 7.950, the plaintiff’s attorney must disclose his or her interest in the matter,
22   id. 7.951, and a hearing must be held or good cause shown to dispense with the
23   plaintiff’s personal appearance, id. 7.952. Here, Plaintiff has not complied with any of
24   these procedural requirements: the Application is not verified, does not attach either
25   form MC-350 or MC-350EX or otherwise provide the information therein, and does
26   not include the information required by California Rules of Court 7.950, 7.951, and
27   7.952. Plaintiff does not even submit a copy of the settlement agreement, despite
28   indicating that it is attached. (Appl. 2 (inaccurately stating, “The stipulated settlement




                                                  4
Case 2:20-cv-08689-ODW-AS Document 16 Filed 04/21/21 Page 5 of 6 Page ID #:131




 1   is submitted herewith as Exhibit 1”); see also id. at 3.) Therefore, the Application
 2   does not satisfy the procedural requirements for approval.
 3         Finally, in cases involving the settlement of an incompetent person’s claim,
 4   courts “review . . . whether the net amount distributed to each [incompetent] plaintiff
 5   in the settlement is fair and reasonable, in light of the facts of the case, the [plaintiff]’s
 6   specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at 1182 (citing
 7   Dacanay v. Mendoza, 573 F.2d 1075, 1078 (9th Cir. 1978)); Smith, 185 F. Supp. 3d
 8   at 1243 (quoting Robidoux, 638 F.3d 1181–82). Here, Plaintiff provides only minimal
 9   facts and asserts in a conclusory fashion that the compromise is fair and reasonable
10   because: Plaintiff “did not appear to have suffered any physical or articulated mental
11   damages from being missing for nearly six weeks”; Defendant Valenzuela may have
12   “potential defenses of immunity”; and the costs incurred in this litigation remain low.
13   (Appl. 4.) Further, Plaintiff provides no comparison to similar cases; “[f]or the Court
14   to consider the settlement reasonable, Plaintiff must point to some cases (even if not
15   identical, but at least similar in some way) that support a settlement amount close to
16   what is proposed here.” Banuelos, 2018 WL 6131190, at *3. Without providing more
17   information concerning settlement amounts in similar cases and the reasons why this
18   case was settled for $14,000 in view of the egregious conduct alleged, the Court
19   cannot approve the proposed compromise. See id. at *4.
20
21
22
23
24
25
26
27
28




                                                   5
Case 2:20-cv-08689-ODW-AS Document 16 Filed 04/21/21 Page 6 of 6 Page ID #:132




 1                                   V.    CONCLUSION
 2         For the reasons discussed above, the Court DENIES Plaintiff’s Application for
 3   Approval of Compromise of Claim of Incompetent, without prejudice to the filing of
 4   a renewed application addressing the deficiencies identified above within thirty days
 5   of the date of this order. (ECF Nos. 13, 15.) Should Plaintiff elect not to file a timely
 6   renewed application, the Court will reset this matter for trial.
 7
 8         IT IS SO ORDERED.
 9
           April 21, 2021
10
11
                                   ____________________________________
12
                                            OTIS D. WRIGHT, II
13                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  6
